        Case 1-17-01085-ess        Doc 115     Filed 02/27/19                           Page 1 of 2
                                                                 Entered 02/27/19 09:38:11



           Activity in Case 1:19-cv-00935-FB Sallie Mae, Inc. et al v. Homaidan Bankruptcy
           Appealecf_bounces to: nobody 02/15/2019 04:45 PM
           From: ecf_bounces@nyed.uscourts.gov
           To: nobody@nyed.uscourts.gov

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each
document during this first viewing. However, if the referenced document is a transcript, the free
copy and 30 page limit do not apply.

                                         U.S. District Court

                                    Eastern District of New York

Notice of Electronic Filing

The following transaction was entered on 2/15/2019 at 4:45 PM EST and filed on 2/15/2019
Case Name:           Sallie Mae, Inc. et al v. Homaidan
Case Number:         1:19-cv-00935-FB
Filer:               Navient Solutions, LLC
                     Sallie Mae, Inc.
                     Navient Credit Finance Corporation
Document Number: 1

Docket Text:
Notice of APPEAL FROM BANKRUPTCY COURT. Bankruptcy Court case number 1-17-
01085., filed by Navient Solutions, LLC, Sallie Mae, Inc., Navient Credit Finance
Corporation. (Attachments: # (1) #109 BK Documents, # (2) #109-1 Transmittal, # (3)
#109-2 Notice of Recipients, # (4) Civil Cover Sheet #106) (Bowens, Priscilla)


1:19-cv-00935-FB Notice has been electronically mailed to:

Shawn R. Fox     sfox@mcguirewoods.com

George F. Carpinello     gcarpinello@bsfllp.com, acuda@bsfllp.com, aweber@bsfllp.com

Robert Tietjen    rtietjen@bsfllp.com

Jason W. Burge      jburge@fishmanhaygood.com, rhamilton@fishmanhaygood.com

Austin Smith     austin@acsmithlawgroup.com

Thomas M. Farrell      tfarrell@mcguirewoods.com

Dion W. Hayes     dhayes@mcguirewoods.com



file:///C:/Users/dcarter-el/AppData/Local/Temp/notesF8AF6D/~web3659.htm                      2/27/2019
        Case 1-17-01085-ess        Doc 115     Filed 02/27/19                            Page 2 of 2
                                                                  Entered 02/27/19 09:38:11




K. Elizabeth Sieg   bsieg@mcguirewoods.com

Lynn E. Swanson     lswanson@jonesswanson.com

Kathryn Johnson     kjohnson@fishmanhaygood.com

1:19-cv-00935-FB Notice will not be electronically mailed to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP NYEDStamp_ID=875559751 [Date=2/15/2019] [FileNumber=13608800-0]
[0398866bfc9e01a1a6bc1c9d9d95b9c63af7ee2c25faa07b29ec62cf61fd71611771
12e9b28fcb49d4191967b8f625f6ec5a296d191838ef1692af6326e23b1a]]
Document description: #109 BK Documents
Original filename:n/a
Electronic document Stamp:
[STAMP NYEDStamp_ID=875559751 [Date=2/15/2019] [FileNumber=13608800-1]
[683c0ddabd3e2e07270f541af4dc099b958c28df8c3b381e29cfba25a52659bbf41f
bd96a491a7034bb73dd903deba9b2f6f5970dcc335f5c79af2a23556ecc7]]
Document description: #109-1 Transmittal
Original filename:n/a
Electronic document Stamp:
[STAMP NYEDStamp_ID=875559751 [Date=2/15/2019] [FileNumber=13608800-2]
[964592eef6afb1df64a8442a5e3d0fe46004b7d26a072a18c330d50fab035e1ec43e
3558da16d3c5444da76df1c073076b996e3059408bec43225724600caf7c]]
Document description: #109-2 Notice of Recipients
Original filename:n/a
Electronic document Stamp:
[STAMP NYEDStamp_ID=875559751 [Date=2/15/2019] [FileNumber=13608800-3]
[e41f07d7a1f1e1f760eb13ad45a46a8f9c3706756bf6a3fc6882d9764d535d7a0c94
8edc90733c3a9b83c289951a0d1e7e75f8b6104cf27ba23a9e30a224d274]]
Document description:Civil Cover Sheet #106
Original filename:n/a
Electronic document Stamp:
[STAMP NYEDStamp_ID=875559751 [Date=2/15/2019] [FileNumber=13608800-4]
[42751b2fed3a14262ff83d3f1c5feea0b002d52ad792ad55fe92a856056470229316
93ad2c8dedf78dbd24f12d06c8b809fc564a86471e2153d45c348fb038ea]]




file:///C:/Users/dcarter-el/AppData/Local/Temp/notesF8AF6D/~web3659.htm                    2/27/2019
